Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2. 	Claims 1-2, 5-7 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance:
With Regard to Claim 1, and claim 6, KOH ENG ( WO 2009/123432 A2 ) teaches a coil device, the coil device comprising:
a magnetic core including a housing formed of a non- magnetic material (a long string of plastic, page 2, para 1); a ferromagnetic body ( ferrite beads core with a center hole, Fig. 1) formed of a ferromagnetic material surrounding an outer side of the housing and is (ferrite beads core may have center hole that allow insertion of a long string of plastic, page 2, para 1, which teaches ferrite bead core surround the long string of plastic house); and a coil ( winding coil, claim 10 of Koh Eng) wound around an outer circumference  of the magnetic core (10 Epoxy compound El of Fig. 1 bond the winding coil to ferrite cores surface of quadruple holes HBl and quadruple holes HB2 see claim 10 of Koh Eng).
Yuasa (JP-2015084366-A) teaches a power receiving coil formed by sealing an electrical wire (winding of 250, Fig. 3) with a resin cover (e.g., 230, Fig. 3) (Note that Yuasa also teaches a coil ( e.g., 250, Fig. 3) wound around an outer circumference  of the magnetic core ( e.g., 260, Fig. 3))
BANA (US20170207658A1) teaches the coil device is a power receiving device disposed underwater (Fig. 7A, 610 underwater) and the power receiving device is an underwater vehicle configured to move underwater ( Fig. 7A 610)
Heppell (US 20160087331 A1) teaches about a wireless receiver for use in a TET system is provided, comprising a hermetic internal housing, an energy source disposed in the internal housing, a controller disposed in the housing, the controller configured to control operation of the TET receiver, a low-frequency ferrite housing disposed around the internal housing, the ferrite housing configured to reduce the amount of magnetic flux that reaches the internal housing, at least one wire coil wrapped around the ferrite housing, the at least one wire coil configured to receive wireless energy from an external power transmitter,
However, the prior art of records does not teach or reasonably suggest the power receiving coil wounds around the housing of the underwater vehicle while the housing formed of a non- magnetic material, a ferromagnetic body formed of a ferromagnetic material surrounding an outer side of the housing in combination with other limitations of the claim. (Note: In claim 1 and claim 6,  the house included in the magnetic core is interpreted as the same housing of the underwater vehicle based on para [0047] of applicant’s specification submitted on 5/21/2021 which discloses that the (magnetic) core 850 may include an AUV (autonomous underwater vehicle) housing (weak magnetic body 851)). 
Regarding to Claims 2, 7, they depend on claims 1 or 6 above.
With regard to claim 5, Eguchi (WO2018079082A1) teaches a power transmitting device configured to transmit electric power to a power receiving device ( e.g. 200 insides of 70, Fig. 2)  comprising a housing ( e.g., housing of 70, Fig. 2) underwater ( see Fig. 7, 70 underwater), the power transmitting device comprising:
a power transmitting coil ( e.g., CLA, Fig. 2, Fig. 7)  and two relay coils ( e.g., two CLCs, Fig. 2, Fig. 7) configured to transmit electric power to a power receiving coil ( e.g., CLB, Fig. 2) of the power receiving device via a magnetic field ( see abstract, page 1 of translation magnetic field), wherein the power transmitting coil ( e.g., CLA, Fig. 2, Fig. 7) and the two relay coils ( e.g., two CLCs, Fig. 2, Fig. 7)  are arranged in a horizontal direction ( see page 24 of translation para 3, the power transmission coil CLA, the relay coil CLC, and the power reception coil CLB may be arranged side by side in the direction along the water surface 90 and the water bottom 95. Thus, the power transmission device 100 can perform power transmission in the horizontal direction underwater) and spaced apart from each other with a predefined interval (see Fig.2, Fig.  7, CLC, CLA spaced apart with a predetermined interval).
	Ichikawa (US 20130037365 A1) teaches a ferromagnetic body ( e.g., shield 231, Fig. 9)  that surrounds an outer side-circumference of the power transmitting coil ( e.g., 222, Fig. 9) and an outer circumference of each of the two relay coils( e.g., 224, Fig. 9, Eguchi teaches about two relay coils as discussed above)  in a radial direction ( 231 in a radial direction of coil , Fig. 9) and is formed of a ferromagnetic material ([0072] discuss a similar shield 131 in Fig. 7 is made of ferromagnetic material, it is obvious to made the shield of 231 as ferromagnetic material to shield the leakage of coil) and power receiving device comprising a house formed of a non-magnetic material (132 resin, Fig. 7, [0072])
	However, the prior art of record fails to teach or suggest wherein the power transmitting device starts power supply in response to the power receiving device entering an inner side of the transmitting coil group and reaching a position where the transmitting coil group and the power receiving coil of the power receiving device face each other when viewed from a direction perpendicular to a center axis of the power transmitting coil in combination with other limitations of the claim.
4.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  Chen (CN 108407635 A) teaches the ground main control circuit for wireless charging AGV according to whether there is switching to switch the working state of the circuit, in particular, if it is detected that wireless charging the AGV enters the charging area (i.e. wireless charging power region) is controlling the electric energy conversion circuit works in the energy injection state.
Konno (US20150328995A1) teaches this non-contact power supply apparatus starts the non-contact supply of power, for example, when the user aligns the power transmitting coil and the power receiving coil with each other and then operates a charge start switch.
Savage (US8583227B2) teaches the coil 76 is wound around the perimeter and provides for signal transmission from the receiver unit 20 device to an extra-corporeal data processor 24 of FIG. 1.
Hansen (US 20150222128 A1) teaches at least two wires wrapped around the housing to form a receiver coil in medical device.
Weissentern(US9478991B2) teaches a coarse positioning process to place the primary inductor within the area of the secondary inductor, and the controller then initiates (410) a precise positioning process to align the primary inductor with the secondary inductor, When the inductor is aligned with the secondary inductor, the primary inductor begins inducing power (412).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836